Citation Nr: 0533163	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  99-10 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to January 
1987.
 
This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 1998 rating decision rendered by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In August 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  A 
transcript of this hearing has been associated with the 
claims folders.


REMAND

The veteran contends that his current acquired psychiatric 
disorder, diagnosed as a schizoaffective disorder, bipolar 
type, was initially manifested during service.  During his 
hearing, he reported that he heard voices while on active 
duty.  His service medical records show that the veteran was 
seen in September 1986 with complaints of depression since 
being separated from his wife in July 1986.  He had 
difficulty with thinking and sleeping since his separation 
and was referred to a Chaplain for counseling.  Psychiatric 
evaluation resulted in a diagnosis of adjustment disorder 
with depressed mood and marital problems.  

Post service medical evidence shows that the veteran received 
both inpatient and outpatient VA medical treatment for 
dysthymia, schizoaffective disorder, atypical psychosis, and 
personality disorder.  While the veteran was afforded a VA 
compensation and pension examination in June 2003, the 
examination report is inadequate for adjudication purposes.  
The examining psychiatrist opined that the "veteran's report 
is entirely feasible as far as the commencement of chronic 
psychiatric symptoms."  The law requires a greater degree of 
certainty than this sort of speculation in medical evidence 
that is used to decide the merits of a claim for VA benefits.  
See 38 C.F.R. § 3.102 (2005); cf. also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  On remand, the veteran should be 
afforded another VA examination addressing the etiology of 
his current acquired psychiatric disorder.

In addition to the foregoing, the record reflects that the 
veteran is receiving Social Security disability benefits.  
However, the record does not reflect that the RO has 
undertaken development to obtain potentially relevant 
evidence in the possession of the Social Security 
Administration.  On remand, the RO should obtain a copy of 
any pertinent records in the possession of the Social 
Security Administration.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should obtain all 
records from the Social Security 
Administration pertaining to the 
veteran's application for Social Security 
Disability benefits, to include any 
disability determination and any records 
upon which the determination was based.  

2.  Then, the veteran should be scheduled 
for a VA psychiatric examination to 
determine the current nature of the 
veteran's acquired psychiatric 
disorder(s) and any relationship to 
active service.  The claims folders must 
be made available to and reviewed by the 
examiner before completion of the 
examination report.  

The examiner should identify all 
psychiatric disorders that are currently 
manifested or indicated by the record.  
For each chronic acquired psychiatric 
disorder that is identified, the examiner 
should proffer an opinion as to whether 
there is a 50 percent or greater 
probability that the disorder originated 
during active service or is otherwise 
etiologically related to the veteran's 
active military service, to include the 
veteran's separation from his wife.  

The supporting rationale for each opinion 
expressed must also be provided. 

3.  The RO or the AMC should then review 
the claims folder to ensure that all 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

5.  Then, the RO or the AMC should 
adjudicate the issue on appeal based on a 
de novo review of the pertinent evidence.  

6.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

